                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION


 EVERETT SANDERS                                                                    PLAINTIFF


 v.                                                CIVIL ACTION NO. 5:17-cv-99-KS-MTP

 CITY OF NATCHEZ, MISSISSIPPI,
 ET AL.                                                                         DEFENDANTS


                                            ORDER

       This matter is before the Court on Defendants’ Notice of Itemization of Time and Expenses

[89] submitted in furtherance of the Order entered on January 17, 2019 [86], awarding sanctions

against Plaintiff for failure to timely produce his 2017 tax return. In said prior Order, the Court

ordered the Defendants to furnish the Court an itemization of all time and expenses involved in

enforcing the issue of the production of the 2017 tax return. Although Plaintiff was allowed five

(5) days to file a response to the itemization, Plaintiff did not respond. The Court has now

considered Defendant’s submissions, including the time sheets and the affidavit of Nicholas

Morisani, and finds that the fees (both the hourly rate and time spent) sought by Defendants are

reasonable. Therefore,

       IT IS HEREBY ORDERED that Plaintiff, Everett Sanders, shall pay $1,156.25 to Phelps

Dunbar, LLP. Pursuant to the Court’s previous Order [86], said amount is due and payable five

(5) days from the date of this Order.

       SO ORDERED AND ADJUDGED, on this, the 5th day of February 2019.



                                                     /s/ Keith Starrett __________________
                                                     KEITH STARRETT
                                                     UNITED STATES DISTRICT JUDGE
